                                                     Entered on Docket
                                                     November 13, 2018
                                                     EDWARD J. EMMONS, CLERK
                                                     U.S. BANKRUPTCY COURT
                                                     NORTHERN DISTRICT OF CALIFORNIA


 1   Christina J. O, #266845
     Malcolm Ƈ Cisneros, A Law Corporation
 2                                                The following constitutes the order of the Court.
     2112 Business Center Drive, 2nd Floor
                                                  Signed: November 13, 2018
 3   Irvine, California 92612
     (Telephone) (949) 252-9400
 4   (Facsimile) (949) 252-1032                   _________________________________________________
     Email: christinao@mclaw.org                  M. Elaine Hammond
 5                                                U.S. Bankruptcy Judge

 6   Attorney for Movant

 7
 8                                UNITED STATES BANKRUPTCY COURT
 9                   NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
10   In re:                                                Bankruptcy Case No. 16-53437
11   Bert Birmingham,                                      R.S. No. CJO-791
12                          Debtor.                        Chapter 13
13   U.S. Bank Trust, N.A., as Trustee for LSF9 Master      ORDER APPROVING STIPULATION
     Participation Trust by Caliber Home Loans, Inc.,       FOR ADEQUATE PROTECTION
14   as its attorney in fact, and its successors and/or
     assignees,
15
                            Movant,
16   vs.

17   Bert Birmingham, Debtor, and Devin Derham-
     Burk, Trustee,
18
                            Respondents.
19            The court has reviewed and considered the Stipulation for Adequate Protection entered into by
20   U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust by Caliber Home Loans, Inc., as
21   its attorney in fact, and its successors and/or assignees, (“Movant”) through its counsel of record,
22   Christina J. O of Malcolm & Cisneros, and Bert Birmingham, Debtor, through counsel of record,
23   Charles B. Greene of Law Offices of Charles B. Greene (“Debtor”).
24
                     IT IS HEREBY ORDERED that the Stipulation entered into by the Parties on
25   November 9, 2018, as Docket No. 86 is approved and made an order of the court.
26
                                             **END OF ORDER**
27
28

                                                    1



     Case: 16-53437       Doc# 87     Filed: 11/13/18     Entered: 11/13/18 16:13:05     Page 1 of 2
 1                                    COURT SERVICE LIST
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2


     Case: 16-53437   Doc# 87   Filed: 11/13/18   Entered: 11/13/18 16:13:05   Page 2 of 2
